DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 101	3
Claim Rejections - 35 USC § 102	3
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	10
Conclusion	10


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 9/21/20.  Claims 1-22, 24, 26-27 are currently pending.


Response to Arguments
Applicant's arguments filed 9/21/20, in regards to claim 1, have been fully considered but they are not persuasive.  Applicant asserts the prior art does not teach the argued limitation because Fuchsberger does not compensate in a bright area where the brightness is uniform or an area with similar variations based on the ratio of Y2/Y1 (see pg. 12-13).  This argument is not persuasive because .  



Claim Rejections - 35 USC § 101
In response to applicant’s cancellation of claim 23 and amendment of claim 24, the previous rejection is withdrawn.  



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent 

Claims 1-3, 17, 20, 24 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Fuchsberger (US 4,831,434).           Regarding claim 1, Fuchsberger discloses a method for tone-mapping an input picture by using a parametric tone-adjustment function described over multiple ranges, at least one parameter of the tone- adjustment function being associated with each range (see fig. 6), wherein the method comprises determining a non-linear tone adjustment function over at least one range (see fig. 6, col. 7, lines 36-42), and determining a parameter of said tone-adjustment function (see fig. 6, col. 7, lines 35-42) modulated by a brightness level of the input picture (see col. 7, lines 22-28).
Regarding claims 2-3, Fuchsberger discloses determining another parameter of said tone-adjustment function according to an increasing concave function taking into account a brightness level of the input picture (see fig. 6); linear over a first range, parabolic over a second range and linear over a third range (see col. 7, lines 39-42)
Regarding claim 17, Fuchsberger discloses a method for inverse-tone-mapping a tone-mapped version of an input picture by using a parametric inverse-tone-adjustment function described over multiple ranges, at least one parameter of the tone-adjustment function being associated with each range (see fig. 6, col. 7, lines 35-42), wherein the method comprises determining a non-linear tone adjustment function over at least one range (see fig. 6, col. 7, lines 36-42), and obtaining a parameter of the inverse-tone-adjustment function (see fig. 6, col. 7, lines 35-42) modulated by a brightness level of the input picture (see col. 7, lines 22-28).
Regarding claim 20, the claim is analyzed as a device which implements the limitations of claim 1 (see rejection of claim 1).
claim 24, Fuchsberger discloses a non-transitory computer readable storage medium (see fig. 1). comprising instructions that cause a computing device to perform:  determining a non-linear tone adjustment function over at least one range of a plurality of ranges of a tone-adjustment function, wherein at least one parameter of the tone-adjustment function is associated with each range of the plurality of ranges (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42); determining a parameter of the tone-adjustment function modulated by a brightness level of an input picture (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42); and tone-mapping the input picture by applying the parametric tone-adjustment function (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claims 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsberger (US 4,831,434) in view of Lee et al (EP 0377386).
Regarding claim 18, Fuchsberger teaches all elements as mentioned above in claim 1.  
Fuchsberger does not teach expressly a method for encoding an input picture comprising: obtaining a maximum value from the component values of the input picture; obtaining a linear value by tone-mapping said maximum value according to a method of claim 1; multiplying the input picture by a ratio of the linear value over the maximum value.
Lee, in the same field of endeavor, teaches a method for encoding an input picture comprising: obtaining a maximum value from the component values of the input picture; obtaining a linear value by tone-mapping said maximum value according to a method of claim 1; multiplying the input picture by a ratio of the linear value over the maximum value (see fig. 5).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Fuchsberger to utilize a linear value and ratio as suggested by Lee.  The suggestion/motivation for doing so would have been to enhance the image processing by computing good parameters without further adjustment (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fuchsberger, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the 
Regarding claim 21, Fuchsberger teaches a device for encoding an input picture comprising a processor configured to: determining a non-linear tone adjustment function over at least one range of a plurality of ranges of a tone-adjustment function, wherein at least one parameter of the tone-adjustment function is associated with each range of the plurality of ranges (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42).; and determining a parameter of the tone-adjustment function modulated by a brightness level of the input picture (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42).  Fuchsberger does not teach expressly obtain a maximum value from the component values of the input picture; obtain a linear value by tone-mapping the maximum value; multiply the input picture by a ratio of the linear value over the maximum value.
Lee, in the same field of endeavor, teaches obtain a maximum value from the component values of the input picture; obtain a linear value by tone-mapping the maximum value; multiply the input picture by a ratio of the linear value over the maximum value (see fig. 5).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Fuchsberger to utilize the cited limitation as suggested by Lee.  The suggestion/motivation for doing so would have been to enhance the image processing by computing good parameters without further adjustment (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fuchsberger, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the 

Regarding claim 19, Fuchsberger teaches all elements as mentioned above in claim 17.  
Fuchsberger does not teach expressly a method for decoding a picture comprising: obtaining a maximum value from the component values of a decoded picture; obtaining a non-linear value by inverse-tone-mapping the maximum value according to the method of claim 17; multiplying the decoded picture by a ratio of the non-linear value over the maximum value.
Lee, in the same field of endeavor, teaches a method for decoding a picture comprising: obtaining a maximum value from the component values of a decoded picture; obtaining a non-linear value by inverse-tone-mapping said maximum value according to a method of claim 17; multiplying the decoded picture by a ratio of the non-linear value over the maximum value (see fig. 5).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Fuchsberger to utilize a linear value and ratio as suggested by Lee.  The suggestion/motivation for doing so would have been to enhance the image processing by computing good parameters without further adjustment (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fuchsberger, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
claim 22, Fuchsberger teaches a device for decoding a picture comprising a processor configured to: determining a non-linear tone adjustment function over at least one range of a plurality of ranges of an inverse-tone-adjustment function (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42), wherein at least one parameter of the inverse-tone-adjustment function is associated with each range of the plurality of ranges (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42); and obtaining a parameter of the inverse-tone-adjustment function modulated by a brightness level of the picture (see col. 7, lines 22-28, fig. 6, col. 7, lines 35-42).  Fuchsberger does not teach expressly obtain a maximum value from the component values of a decoded picture; obtain a non-linear value by inverse-tone-mapping the maximum value; multiply the decoded picture by a ratio of  the non-linear value over the maximum value.
Lee, in the same field of endeavor, teaches obtain a maximum value from the component values of a decoded picture; obtain a non-linear value by inverse-tone-mapping the maximum value; multiply the decoded picture by a ratio of  the non-linear value over the maximum value (see fig. 5).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Fuchsberger to utilize the cited limitations as suggested by Lee.  The suggestion/motivation for doing so would have been to enhance the image processing by computing good parameters without further adjustment (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fuchsberger, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claims 4-16, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-16, 26, none of the references of record alone or in combination suggest or fairly teach the limitations.

Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 27, the Applicant’s claimed invention distinguishes over the prior art by the limitations.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.


Conclusion
Claims 1-3, 17-22, 24 are rejected.  Claims 4-16, 26 are objected to as being dependent upon a rejected base claim.  Claim 27 is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666